DETAILED ACTION
Claims 10 - 17 of U.S. Application No. 16977766 filed on 09/02/2020 are presented for examination. Claims 1 – 9 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 10 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant amended claim 10 on 12/30/2021 to clarify that the cooling air lines are separate cooling air lines that separately and directly supply air to each of the slip ring brushes. None of the air ducts of the prior art Nakagawa fits this description, therefore, the claim amendments of 12/30/2021 overcome the applied arts. Further none of the prior arts in record, alone or in combination anticipate or make obvious the combination of limitations of amended claim 10.
Claims 11- 13 depends on claim 10 and therefore allowable.
Independent claim 14 is also amended similar to claim 10, and therefore, allowable for the same reasons. Claims 15-17 depends on claim 14 and allowable by the virtue of their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832